Case 2:15-cr-00008-LGW-BWC Document 940 Filed 08/18/20 Page 1 of 4

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 10:15 am, Aug 18, 2020
Case 2:15-cr-00008-LGW-BWC Document 940 Filed 08/18/20 Page 2 of 4
Case 2:15-cr-00008-LGW-BWC Document 940 Filed 08/18/20 Page 3 of 4
Case 2:15-cr-00008-LGW-BWC Document 940 Filed 08/18/20 Page 4 of 4
